I prefer to state my own reasons for concurring in the decree in this case, because I do not subscribe to all that is said in the majority opinion.
It is conceded in the brief filed on behalf of the state that the questions presented for decision are mainly, if not entirely, questions of fact. There is little or no dispute about the propositions of law advanced by the Attorney General. It is conceded also that the findings of fact by the judge who first tried the case, and who saw and heard the witnesses, is entitled to great weight in the appellate court, where the judges do not see or hear the witnesses testify, and have to depend upon a reading of the transcript of the testimony, as taken down *Page 1063 
stenographically. There were 24 specific charges made against the defendant in this case. The trial judge acquitted him of 19 — which were the most serious — of the 24 charges. The judge's findings of fact on the 19 most serious charges have been verified and confirmed by the two Justices of this court who have read the voluminous record of the testimony. I accept those findings of fact as being correct. The Constitution (article 7, § 6) requires only two Justices of the Supreme Court to read the transcript or record in each case. Nearly six weeks were spent in the trial of this case in the court below; and there are nearly 2,000 typewritten pages, or 600,000 words, of testimony in the record. If the Constitution required the seven members of this court to read all such records the court could not function. I was not one of the two Justices to whom was assigned the task of reading the record of the testimony in this case. Having heard the arguments and read the briefs of the learned counsel on both sides, I accept as correct the facts found by the two members of the court who read the testimony. The five charges on which the defendant was found guilty by the trial judge were: (1) Buying wild ducks in violation of the game law; (2) having whisky for beverage purposes on the conservation boat Rainbow; (3) entertaining friends on the conservation boats and allowing the boats to be used for pleasure parties; (4) charging personal automobile expenses to the department of conservation; and (5) carrying deadheads on the pay rolls of the conservation department. The two Justices of this court who read the testimony came to the conclusion that the evidence did not sustain the accusation that the *Page 1064 
defendant bought wild ducks, in violation of the law which he was specially charged to administer, or the accusation that he charged personal automobile expenses to the department of conservation, or the accusation that he carried deadheads on the pay rolls. I accept those findings of fact as correct. As to the accusation of having whisky on the "Rainbow" for beverage purposes, the two Justices who read the record found that the offense consisted merely of having the remnant of a pint flask of prescription whisky on the boat. I concur in the opinion of the other members of the court that that indiscretion, if it was an indiscretion, was not such a grave offense as would justify the severe penalty of expulsion from office. I concur also in the opinion of the other members of the court that the entertaining of friends on the conservation boats, and allowing the boats to be used for pleasure parties, although perhaps it was overdone in some measure, was not such a flagrant abuse of the state's property as would justify our removing the defendant from office. For these reasons, I concur in the decree rendered in this case.